 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11       JEFFREY BROWN,                                           Case No. 1:18-cv-01541-LJO-SAB

12                      Plaintiff,                                AMENDED ORDER VACATING ORDER
                                                                  REQUIRING PLAINTIFF TO FILE STATUS
13             v.                                                 REPORT AND CONTINUING
                                                                  SCHEDULING CONFERENCE AT
14       COUNTY OF MARIPOSA, et al.,                              STIPULATION OF THE PARTIES

15                      Defendants.                               (ECF Nos. 13, 14)

16

17           On November 7, 2018, Jeffrey Brown (“Plaintiff”) filed this civil rights action pursuant

18 to 42 U.S.C. § 1983 against the County of Mariposa, Doug Binnewies, Cody Hart, Sean Land

19 and the John C. Fremont Healthcare District. On January 17, 2019, an order issued requiring
20 Plaintiff to file a report on the status of this action and Plaintiff filed a stipulation to continue the
                          1
21 scheduling conference.

22           Pursuant to the stipulation of the parties, Defendants have until January 29, 2019 to file a

23 responsive pleading and they seek to continue the scheduling conference in this matter until

24 March 5, 2019.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1.       The order requiring Plaintiff to file a status report is VACATED;

27   1
       On January 17, 2019, the Court issued an order addressing the parties’ stipulation to extend time to file a
     responsive pleading which contained an error. This amended order issues to correct that date that the responsive
28   pleading is due.


                                                              1
 1          2.      Defendants’ responsive pleading shall be filed on or before January 29, 2019;

 2          3.      The scheduling conference set for January 29, 2019, is CONTINUED to March

 3                  5, 2019, at 3:30 p.m. in Courtroom 9; and

 4          4.      The parties shall file a joint status report seven (7) days prior to the scheduling

 5                  conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        January 28, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
